Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawal of Previous Restriction Requirement
Claims 8 and 12-20, directed to the non-elected species/invention, are now allowed as being dependent upon allowable independent claim or as including the common allowable subject matter as the elected, claimed invention.  Pursuant to the procedures set forth in MPEP § 821.04, the previous restriction requirement is hereby withdrawn.  Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Reasons for Allowance
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance.
With respect to independent claim 1, the prior art of record, singularly or in combination, does not disclose a method having the claimed combination of steps that include, wherein N is the number of the phase- shifted clocks, and a phase difference between each of the phase-shifted clocks is 360/N.
With respect to independent claim 7, the prior art of record, singularly or in combination, does not disclose a method having the claimed combination of steps that 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JUNG KIM/
Primary Examiner, Art Unit 2842